                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-12421-RGS

                           HECTOR SANTIAGO

                                      v.

                      LORI COSTA and ERIN WYLIE


          MEMORANDUM AND ORDER ON LORI COSTA’S
      MOTION TO DISMISS AND/OR FOR SUMMARY JUDGMENT

                                June 3, 2019


STEARNS, D.J.

     Plaintiff Hector Santiago brought this pro se Complaint pursuant to 42

U.S.C. § 1983, against defendants Lori Costa and Erin Wylie alleging that

they, acting under the color of law, “retaliated against [him] when he invoked

the petitioning clause of the First Amendment.” Compl. at 1. Santiago also

names Costa and Wylie in their individual capacities. Santiago states that he

has “fully exhausted all available administrative remedies pursuant to Mass.

Gen. Laws ch. 127 §§ 38E and 38F; and 42 U.S.C. § 1997(e).” Id.

                              BACKGROUND

      NEADS is a private organization that trains and places service dogs for

deaf and disabled Americans. NEADS runs the Prison Pup Partnership in
various correctional institutions throughout New England. The Partnership

employs inmate volunteers to train dogs to become service animals. During

the week, the dog/trainee lives with his or her assigned inmate in a single cell

designated for the program. On weekends, the dogs are housed by private

citizens (Weekend Puppy Raisers or WPRs) who pick them up and deliver

them back to the prison. The prisoner handlers “are model inmates with

exceptional institutional records.” Costa Aff. ¶ 7. The number of inmates

who want to participate in the program exceeds the available spots. “The

handler[s] serve at will and can be removed from the program at any time at

the discretion of staff.” Id. ¶ 8.

      Santiago is in the custody of the Massachusetts Department of

Correction (DOC) at MCI-Norfolk and was an inmate dog handler in the

NEADS program from November of 2008 through January of 2010.

Santiago “took a leave of absence from the program in order to finish his

degree at Boston University and returned to NEADS in March of 2013.”

Compl. ¶ 5. Defendant Lori Costa is a DOC employee serving as the liaison

to the NEADS program at MCI-Norfolk. Compl. ¶ 2. Defendant Erin Wylie

is employed by NEADS as a trainer and, on its behalf, conducts the Prison

Pup Partnership at MCI-Norfolk.




                                       2
      In March of 2017, Costa and Wylie took note of Santiago’s perceived

shortcomings as a dog handler, including his failure to timely deliver his dog

Montana to his weekend partner (“forcing the WPR to wait for an extended,

unacceptable length of time”), as well as Montana’s poor classroom

performance. Costa Aff. ¶ 14. Costa states that Wylie “urged [her] to remove

Mr. Santiago from the program,” and that Wylie “had decided that she did

not intend to give [him] another dog to train.” Id.

      On the morning of June 6, 2017, Santiago and several other inmate

trainers were working with their dogs in the two NEADS-designated

classrooms on the second floor of the Voc-Ed building at MCI-Norfolk.

Building security officer John Hunter accused Santiago of loitering in the

hallway outside the NEADS classroom. Santiago attempted to explain that

he was practicing “stay” commands with Montana and had left the classroom

as part of the training. Santiago avers that “Officer Hunter threw his hands

into Santiago’s face and yelled (with profanities) that he did not want to hear

an explanation. Officer Hunter then walked into another NEADS classroom

and berated the trainers within for excessive noise.” Compl. ¶ 17; see also

Cintron Aff. ¶¶ 18-19. Joshua Cintron, one of the inmate trainers, states that

Hunter called him into the hallway and “threw his hands in [his] face as if he

were about to hit [him] and threatened [him] with a disciplinary report if



                                      3
[he] could not maintain an acceptable level of noise in the classroom.” Id. ¶

17. Santiago, Cintron, and several other trainers went across the hall to

Costa’s office seeking her support, “accusing Officer Hunter of misconduct,”

and asking Costa to explain to him the dog-training techniques that they

were practicing. Compl. ¶ 18; see also Cintron Aff. ¶ 22. Unwilling to become

involved, Costa told them that Hunter’s actions were beyond her control.

      That afternoon Costa reported the incident, in writing and verbally, to

her superiors.1 The following day she discussed the incident with the Deputy

Superintendent, and on June 8, 2017, with the Director of Treatment. At

that point, Costa and Wylie jointly decided to remove Santiago from the

Prison Pup Partnership.

      On June 9, 2017, Santiago filed two grievances – one against Hunter

and another against Costa for “ignor[ing] his plea for help,” and “not

report[ing] the incident,” when he was “in crisis.” Costa Aff. - Ex. B. Cintron

also filed a grievance against Hunter. Costa was told by several unnamed

sources that Santiago had been part of unauthorized group meetings in the

dog yards, including one on Saturday June 10, 2017, where he encouraged




      1Santiago acknowledges in his Opposition that “[t]he issuance of an
incident report may, at the discretion of Costa and Wylie, be grounds for
removal from the NEADS program.” Opp’n, Dkt #44 ¶ 9.


                                      4
other NEADS inmates to file grievances against Costa for her failure to

intercede with Hunter on their behalf.

      On June 14, 2017, Santiago was dismissed from the NEADS program

and, as a result, moved from the designated housing unit where the dog

handlers reside. 2 Costa testified that “[o]nce Mr. Santiago was removed from

the program, there was a dramatic improvement in the performance of

Montana.” Id. ¶ 40. However, Montana’s subsequent handler testified that,

when he received her, she was “current in her training at or above levels

required for weeks 1-19 . . . [and] graduated normally and without any

remedial actions needed.” Gonzalez Aff. ¶¶ 7-8. Cintron was also removed

from NEADS.3

      On June 25, 2017, Santiago filed another grievance “for the retaliatory

actions of being terminated from the NEADS program and transfer to


      2Santiago contends that “[a]ll housing units have ‘inmate handlers’
and their dogs.” Opp’n ¶ 37. Santiago’s removal from NEADS did not forfeit
his housing seniority or his single-cell eligibility. He also kept his job as an
inmate cleaner in the administration building.

      3With his Opposition, Santiago submits the affidavit of John Gomes.
Gomes testifies that he was also a NEADS trainer and an elected inmate to
the Norfolk Inmate Council where he brought “issues of concern” to the MCI
administration and staff. Gomes Aff. ¶ 5. When Gomes became aware of
several inmates being terminated from NEADS after they had filed
grievances against Costa, he spoke to Wylie and, ultimately, the
Superintendent about their concerns of retaliation. Id. ¶¶ 9, 11. On August
24, 2017, Gomes was terminated from the NEADS program. Id. ¶¶ 12-16.

                                       5
another unit.” Compl. ¶ 25. Deputy Superintendent Kristi Ladouceur denied

Santiago’s grievance finding that he was “terminated based on [his] overall

performance and NEADS request.” Costa Aff. - Ex. E. Costa testified that

she had no knowledge of Santiago’s grievance against her until “at least July

[of] 2017.” 4 Costa Aff. ¶ 25.

      On September 21, 2017, Santiago received a disciplinary report for the

incident involving Officer Hunter. On October 13, 2017, the Institutional

Grievance Coordinator (IGC) rejected Santiago’s grievance against Costa as

false, finding that she had appropriately reported the incident. Santiago’s

appeal was denied.

      Santiago filed this action on November 20, 2018, averring that all his

grievances were denied and that his administrative remedies had been fully

exhausted. His Complaint contains a single count under 42 U.S.C. § 1983

asserting “retaliation for reporting staff misconduct and filing grievances.”

Compl. ¶ 29. Santiago asserts that “[i]f not for the defendants’ retaliatory

actions, [he] would have likely remained a trainer with the NEADS program.”

Id. ¶ 30.


      4 Santiago disputes this sworn testimony asserting that Costa had
access to the Inmate Management System where the grievances are recorded
and that “her principle [job] duties include maintaining ‘constant, ongoing,
communication’ with staff.” Opp’n ¶ 25.


                                     6
                                   DISCUSSION

      Summary judgment is appropriate when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”5 Fed. R. Civ. P. 56(a). For a dispute to be

“genuine,” the “evidence relevant to the issue, viewed in the light most

flattering to the party opposing the motion, must be sufficiently open-ended

to permit a rational factfinder to resolve the issue in favor of either side.”

Nat’l Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st Cir. 1995)

(citation omitted). “Trialworthiness requires not only a ‘genuine’ issue but

also an issue that involves a ‘material’ fact.” Id. A material fact is one which

has the “potential to affect the outcome of the suit under applicable law.”

Nereida-Gonzalez v. Tirado-Delgado, 990 F.2d 701, 703 (1st Cir. 1993).

“[W]hen the facts support plausible but conflicting inferences on a pivotal

issue in the case, the judge may not choose between those inferences at the

summary judgment stage.” Coyne v. Taber Partners I, 53 F.3d 454, 460 (1st

Cir. 1995).




      5Costa filed her dispositive motion as a “motion to dismiss and/or for
Summary Judgment.” Dkt # 32. As Santiago’s Opposition consists of several
affidavits with attached exhibits, the court reviews the motion as one for
summary judgment.

                                       7
      Santiago alleges that Costa and Wylie retaliated against him for filing

the grievance against Costa by dismissing him from the Prison Pup

Partnership, in violation of his First Amendment rights. To make out a

retaliation claim under the First Amendment, a plaintiff must show that he

engaged in speech or conduct that is protected; that the state took an adverse

action against him; and that there is a causal link between the protected

speech and the adverse action. Hannon v. Beard, 645 F.3d 45, 48 (1st Cir.

2011). Because of the “but for” link requirement, “[e]ven [where correction

officials] had an impermissible reason for disciplining the plaintiff, they are

not liable if they also had an independent, permissible reason for doing so.”

Puleio v. Comm’r of Corr., 52 Mass. App. Ct. 302, 310 (2001), citing Scarpa

v. Ponte, 638 F. Supp. 1019, 1029 (D. Mass. 1986); see also McDonald v.

Hall, 610 F.2d 16, 18 (1st Cir. 1979) (demonstrating a legitimate penological

purpose for actions of correction officials means that an inmate cannot show

that the adverse actions would not have occurred “but for” the alleged

wrongful conduct); Shabazz v. Cole, 69 F. Supp. 2d 177, 198 (D. Mass. 1999)

(“[An inmate] cannot get to the jury if defendants produce evidence of a

legitimate reason such that they would have disciplined [him] even in the

absence of the grievance.”). As the First Circuit has cautioned, “[b]ecause

prisoner retaliation claims are easily fabricated and pose a substantial risk of



                                       8
unwarranted     judicial   intrusion   into   matters    of   general    prison

administration, courts must insist that such claims are bound up in facts, not

in the gossamer strands of speculation and surmise.” Hannon v. Beard, 645

F.3d 45, 48 (1st Cir. 2011).

      Costa concedes that Santiago’s filing of a grievance is constitutionally

protected activity. As to the second element, adverse action by the state, it

must be “a retaliatory adverse act” that is more than de minimis. Morris v.

Powell, 449 F.3d 682, 684 (5th Cir. 2006). As explained in Morris, an act is

not de minimis if it “would chill or silence a person of ordinary firmness from

future First Amendment activities.” Id. at 685-686; see also Bridges v.

Gilbert, 557 F.3d 541, 555 (7th Cir. 2009) (“A single retaliatory disciplinary

charge that is later dismissed is insufficient to serve as the basis of a § 1983

action.”); Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (holding that

an inmate subjected to retaliatory disciplinary charges and subsequent

punishment that would deter an inmate of ordinary firmness from exercising

his First Amendment rights may be entitled to relief under section 1983.). In

this regard, the First Circuit has found that an inmate of “ordinary firmness”

would not be deterred in the exercise of his First Amendment rights where a

disciplinary charge was filed against him, provided he could defend himself




                                       9
against the charge and that there is no indication that such a defense would

be futile.6 See Starr v. Dube, 334 Fed. App’x 341, 343 (1st Cir. 2009).

      Santiago does not allege that the disciplinary action against him was

knowingly false or that his appeals were not taken seriously by DOC. Nor

does the court find, without more, that removal from the NEADS program (a

voluntary activity subject to at-will dismissal) presents an adverse act of

sufficient severity to support a retaliation claim, especially where Santiago

had only a month left in his training of Montana, and where Wylie had

previously determined not to renew his participation in the program.7 But

see Peixoto v. Russo, 2016 WL 7410774, at *4 (D. Mass. Dec. 22, 2016) (“A

reasonable jury could find that the cumulative effect of the adverse actions

Peixoto alleges, including confiscation of personal property and removal

from the NEADS Program which he was involved in for a substantial period




      6 Far from deterring Santiago from exercising his First Amendment
rights, after he was informed on June 14, 2017 that he would no longer
participate in the NEADS program, he filed two informal complaints on June
16, 2017 (as part of his two June 9, 2017 grievances – one against Hunter and
one against Costa arising out of the June 6 encounter with Hunter),
submitted another formal grievance on June 25, 2017, along with a third
formal grievance on July 12, 2017, and on October 18, 2017, filed an appeal
of IGC’s decision on his grievance.

      7Significantly, Santiago’s removal from the program and associated
housing transfer did not affect his housing seniority or single-cell eligibility.

                                       10
of time, would deter an inmate of ‘ordinary firmness’ from engaging in

communications with the media.”).

     Even if this court accepted Santiago’s dismissal from NEADS as

satisfying the second prong – an adverse action by the state – he fails to

demonstrate that the adverse action would not have occurred “but for” the

alleged wrongful conduct. See McDonald v. Hall, 610 F.2d 16, 18-19 (1st Cir.

1979) (noting that “the requirement of a ‘but for’ showing together with the

wide latitude afforded prison officials . . . may make summary judgment

particularly appropriate.”).   Costa’s legitimate penological reasons for

Santiago’s dismissal from the program – his failure to comply with NEADS

rules regarding the timely delivery of his dog to the WPR, giving his dog

medication without authorization, and committing insufficient time to

training – precludes a finding of “but for” causation. More telling, Costa

testified that she had no knowledge of Santiago’s grievance against her at the

time she and Wylie determined to discharge him from the program, an

assertion that is not rebutted in the record.8 Further, as Santiago was found

guilty of a disciplinary report on September 21, 2017, he would have been




     8  Santiago’s allegation that Costa had computer access to the Inmate
Management System does not, when considered alone, create a material
dispute of fact to counter her sworn testimony that she had no knowledge of
his grievance against her when she dismissed Santiago from NEADS.

                                     11
disqualified from either accepting or continuing in the program in any event.

Costa Aff. ¶ 36.

                                  ORDER

      For the foregoing reasons, Costa’s motion for summary judgment is

ALLOWED.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns__________
                                   UNITED STATES DISTRICT JUDGE




                                     12
